Citation Nr: 1616812	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  00-24 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.

3.  Entitlement to service connection for hyperparathyroidism.

4.  Entitlement to service connection for a right eye disability, claimed as secondary to hypertension.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to an initial rating in excess of 10 percent for the residuals of a left foot gunshot wound.

8.  Entitlement to an effective date prior to August 17, 2001 for the grant of service connection for hypertension.

9.  Entitlement to an initial rating in excess of 10 percent for hypertension prior to December 15, 2005.

10.  Entitlement to an effective date prior to December 15, 2005 for the grant of service connection for a kidney condition.

11.  Entitlement to a higher initial rating for a kidney condition, currently rated as 60 percent disabling for chronic renal insufficiency with hypertension from December 15, 2005 to January 11, 2009 and 100 percent disabling for end-stage renal disease since January 12, 2009.

12.  Entitlement to a compensable rating for hypertension since January 12, 2009.

13.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 12, 2009.

14.  Entitlement to an earlier effective date for basic eligibility for Dependent's Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 1999, March 2003, May 2007, March 2009, and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The February 1999 rating decision granted service connection for the residuals of a left foot gunshot wound with an initial noncompensable rating.  In September 2003, the Board granted an initial 10 percent rating for the residuals of a left foot gunshot wound.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In December 2004, the Court vacated the Board's September 2003 decision and remanded it for readjudication.  In September 2005, the Veteran requested the issue of entitlement to an initial rating in excess of 10 percent for the residuals of a left foot gunshot wound be remanded to the Agency of Original Jurisdiction (AOJ) due to the submission of new evidence; the Board remanded the matter in December 2005.

The March 2003 rating decision granted service connection for hypertension with an initial 10 percent rating and denied service connection for a kidney condition and a right eye disability.  The Veteran appealed the initial rating and effective date assigned for hypertension, as well as the denials of service connection for the other claimed disabilities.

The May 2007 rating decision granted service connection for a kidney condition and assigned an 60 percent rating for chronic renal insufficiency with hypertension, effective December 15, 2005, which subsumed the prior 10 percent rating for hypertension, in accordance with 38 C.F.R. § 4.115.  Although the issue statement of the title page of the decision purported to grant an increased rating, it is clear the effect of the decision was a grant of service connection for a kidney condition, which had been denied in a previous rating decision, as explained in the rating decision narrative.

The March 2009 rating decision denied entitlement to TDIU.

The August 2009 rating decision granted a 100 percent rating for end-stage renal disease, effective January 12, 2009.

The Veteran appeared at a hearing before the undersigned in August 2001.  A transcript is of record.

In November 2010, the Board issued a remand addressing the issues adjudicated by the February 1999, March 2003, May 2007, and March 2009; the issue addressed by the August 2009 rating decision was not certified to the Board at that time.  The Board's November 2010 remand included an issue statement that has slightly obscured the issues on appeal.  At that time, the Board remanded the issue of "[e]ntitlement to an initial rating higher than 10 percent, from March 18, 2003 to December 14, 2005, for chronic renal insufficiency with hypertension."  However, service connection for a kidney condition was not granted until December 15, 2005, when it was rated as 60 percent disabling for chronic renal insufficiency with hypertension.

Under 38 C.F.R. § 4.115, separate ratings cannot be assigned for hypertension and renal insufficiency, unless there is chronic renal disease that has progressed to the point where regular dialysis is required.  In this regard, the essential element of the Veteran's appeal has been the effective date of service connection for a kidney condition, which justified the 60 percent rating that was granted for chronic renal insufficiency with hypertension, effective December 14, 2005.  Therefore, the issue that was previously characterized as "[e]ntitlement to an initial rating higher than 10 percent, from March 18, 2003 to December 14, 2005, for chronic renal insufficiency with hypertension" has been recharacterized as "entitlement to an effective date prior to December 15, 2005 for the grant of service connection for a kidney condition."  This issue will be discussed in more detail below with all reasonable doubt resolved in the Veteran's favor to avoid any prejudice as a result of the Board's prior oversight.  The issues relating to the rating of the kidney condition have also been combined into a single issue delineated above as "[e]ntitlement to a higher initial rating for a kidney condition, rated as 60 percent disabling for chronic renal insufficiency with hypertension from December 15, 2005 to January 11, 2009 and 100 percent disabling for end-stage renal disease since January 12, 2009."  This issue statement more accurately represents the status of the appeal with respect to the rating of the service-connected kidney condition, as opposed to the previous issue statements, which were characterized as the effective date of service connection for various progressive states of the underlying kidney condition.

The December 2010 rating decision denied entitlement to service connection for PTSD, hyperparathyroidism, and a bilateral knee disability.

All of the issues on appeal were previously before the Board in February 2014, when they were remanded so the Agency of Original Jurisdiction (AOJ) could consider newly submitted evidence in the first instance.  At that time, the Board issued two separate remands, one that included nine issues that were previously before the Board in November 2010 and a second that included six issues that had not been previously reviewed by the Board.  This decision addresses all the issues on appeal in a single document.  

As established by BVA Directive 8430, Paragraph 14(a), the Board's policy is to adjudicate in a single document all issues over which the Board has jurisdiction in an individual case.  Eleven exceptions to this general policy are set forth in BVA Directive 8430 ¶ 14(c): (1) two or more AOJs; (2) insurance cases; (3) representative's fee and expense cases; (4) cases involving allegations of clear and unmistakable error in a prior BVA decision; (5) preparation of separate decision documents when a full text decision might be injurious to health; (6) supplemental decisions; (7) simultaneously contested claims; (8) reconsideration; (9) hearings by different Board members; (10) issues dependent on completely different law and facts; and (11) different representatives.  Id.  Any other exception must be approved by the Principal Deputy Vice Chairman.  Id.  None of the exceptions outlined in BVA Directive 8430 ¶ 14(c) apply in this case, and an exception by the Principal Deputy Vice Chairman is unnecessary as several of the issues from the prior decisions are inextricably intertwined.  

The Board previously remanded the issue of entitlement to attorney's fees arising from a 2007 rating decision for further adjudication.  That issue has not been returned to the Board.

This decision grants an earlier effective date for service connection for a kidney condition with a 60 percent rating for chronic renal insufficiency with hypertension, effective March 18, 2003, and a 100 percent rating, effective August 31, 2006; therefore, consideration must be given to whether a separate compensable rating is warranted for hypertension since August 31, 2006.  The 100 percent rating also makes the Veteran eligible for DEA, effective August 31, 2006; the issues of entitlement to TDIU and DEA prior to August 31, 2006 remain on appeal.

The issues of entitlement to service connection for a right eye disability and a bilateral knee disability; a compensable rating for hypertension since August 31, 2006; and entitlement prior to TDIU and DEA prior to August 31, 2006 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has PTSD as a result of stressors during active service.

2.  The Veteran has hyperparathyroidism as result of the service-connected kidney condition.

3.  From December 12, 1997 to January 18, 2001, the residuals of a left foot gunshot wound constituted a moderate foot injury manifested by pain and swelling on prolonged periods of standing and walking.

4.  Since January 19, 2001, the residuals of a left foot gunshot wound has constituted a severe foot injury manifested by deformity of multiple digits that has resulted in a painful gait and limitation of ambulation, equating to a total loss of use of the foot.

5.  The Veteran filed a claim of entitlement to service connection for hypertension on August 17, 2001.

6.  There is no evidence of diastolic pressure predominantly 110 or more or systolic pressure 200 or more from August 17, 2001 to March 18, 2003.

7.  The Veteran filed a claim of entitlement to service connection for a kidney condition on August 17, 2001, but there is no objective evidence of a kidney condition until March 18, 2003, when renal insufficiency was first noted.

8.  Since August 31, 2006, the Veteran has had renal dysfunction precluding more than sedentary activity due to markedly decreased kidney function; prior to that date there was renal dysfunction with definite decrease in kidney function.

9.  Since August 31, 2006, the Veteran has been entitled to a 100 percent schedular rating for a chronic service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for entitlement to service connection for hyperparathyroidism have been met.  38 U.S.C.A. § 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.10 (2015).





3.  The criteria for an effective date prior to August 17, 2001 for service connection for hypertension have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2015).

4.  The criteria for a rating in excess of 10 percent for the residuals of a left foot gunshot wound were not met from December 12, 1997 to January 18, 2001.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.72, Diagnostic Codes 5276-84. (2015).

5.  The criteria for a 40 percent rating for the residuals of a left foot gunshot wound have been met since January 19, 2001.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.72, Diagnostic Codes 5276-84.

6.  The criteria for an effective date of March 18, 2003 for service connection for a kidney condition have been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1, 3.155, 3.400.

7.  The criteria for an initial rating in excess of 10 percent for hypertension prior to March 18, 2003 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115a, Diagnostic Code 7101 (2015).

8.  The criteria for 60 percent rating from March 18, 2003 to August 30, 2006 and a 100 percent rating since August 31, 2006 for a kidney condition have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115a, Diagnostic Code 7101.

9.  The criteria for entitlement to DEA have been met from August 31, 2006.  38 U.S.C.A. § 3501 (West 2014); 38 C.F.R. § 3.807 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

While this decision adjudicates several issues, there are only decisions on five issues that result in less than the full benefit sought on appeal.  These issues are as follows:  1.) a higher initial rating for the residuals of a left foot gunshot wound; 2.) an effective date prior to August 17, 2001 for service connection for hypertension; 3.) an initial rating in excess of 10 percent for hypertension from August 17, 2001 to March 17, 2003; 4.) an effective date prior to March 18, 2003 for service connection for a kidney condition; and 5.) an initial rating in excess of 60 percent for a kidney condition from March 18, 2003 to August 30, 2006.  Therefore, the following analysis of VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) relates only to these issues.

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The issues noted above arise from disagreement with effective dates and initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied its duty to assist regarding these claims.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding these claims.  The record contains a voluminous amount of medical evidence regarding the disabilities that are the subject of this appeal, including service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration; therefore, there is sufficient evidence to evaluate the functional impairment of the Veteran's disabilities.  VA also provided an examination for the Veteran's left foot in August 1998, December 2002, and November 2006.  These examination are adequate to rate the Veteran's left foot disability when viewed in conjunction with the other evidence of record.  VA provided a genitourinary examination in March 2007, which established service connection for a kidney condition.  Service connection for hypertension was granted without need of a VA examination.  The Veteran's treatment records provide sufficient information to rate these disabilities.

The August 2001 hearing regarding the initial rating for the Veteran's left foot disability was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  38 C.F.R. § 3.103(c)(2); see Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) apply to Board personnel conducting hearings).  At the hearing, the Veteran was asked about his symptoms and employment and was thereby put on notice that his disability was rated on the basis of these factors.  There was a discussion of missing evidence that could substantiate the claim.  There was not an explicit discussion of the reasons the AOJ had declined to provide a higher rating, but the AOJ had previously sent the Veteran a statement of the case and rating decision that explained the basis for its decision.  The Veteran has elected not to appear at a hearing regarding the other issues on appeal.

There has also been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In December 2005, the Board remanded the initial rating of the Veteran's left foot disability for a new examination and development regarding the disability's effect on employment.  VA provided a new left foot examination in November 2006, and there is now substantial evidence regarding the disability's impact on employment contained in the record.  In November 2010, the Board remanded nine of the issues on appeal so additional efforts could be made to locate any outstanding service treatment records.  These records were requested in July 2011.  It appears all available service treatment records have been associated with the claims file.  In February 2014, the Board remanded all the issues on appeal so the AOJ could consider newly submitted medical evidence in the first instance.  The AOJ has considered this evidence.

The Veteran's representative has asserted on numerous occasions that the AOJ has not issued supplemental statements of the case (SSOC) after new evidence has been submitted regarding these claims; however, the record shows the AOJ has been issuing SSOCs as required during the pendency of this appeal.  Most recently, the Veteran's representative has argued a remand of the entire appeal is necessary because the AOJ failed to issue SSOCs subsequent to the Board's February 2014 remand, but the AOJ did in fact issue SSOCs regarding the issues on appeal in June 2015, which were mailed to the Veteran and his representative.  Therefore, a remand is not warranted on this basis.

Additionally, the Veteran's representative has submitted several batches of evidence after the issuance of the SSOCs in June 2015.  He has indicated the Veteran is not waving initial AOJ consideration of this evidence.  The record shows evidence submitted related to treatment in 2006 at the VA Medical Center in Tuscaloosa, Alabama is duplicative of evidence previously submitted.  The evidence related to treatment at Piedmont Healthcare from 2013 to early 2014 was also submitted prior to the June 2015 SSOC and referenced in that document.  The non-duplicative evidence from Piedmont Healthcare in late 2014 and Emory Healthcare in 2015, as well as previously unsubmitted treatment records from the Atlanta VA Medical Center from 2014 and 2015, relates to the Veteran's service-connected kidney condition, which is already rated as 100 percent disabling for this period.  This evidence does not pertain to the period that is relevant with respect to the effective date of service connection for the kidney condition or the period when less than a 100 percent rating is assigned for the disability.  

Given the chronic nature of the kidney condition, it is reasonable to assume treatment records will continue to be generated on a perpetual basis for this disability; continual remands for initial AOJ consideration of this type of evidence that relates to a period for which the disability is already rated as 100 percent disabling will only serve to delay the adjudication of the issues on appeal and in no way benefit the Veteran.  As this evidence may or may not relate to the issue of a compensable rating for hypertension after the grant of a 100 percent rating for the kidney disability in August 2006, this issue is being remanded to the AOJ for further consideration, as discussed in the REMAND section below.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Entitlement to Service Connection for PTSD

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection requires evidence showing: (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); 38 C.F.R. § 3.304(f).

In August 2010, a psychiatrist, J.G., M.D., and clinical psychologist, S.I., Ph.D., with the VA Medical Center in Birmingham, Alabama, provided a joint opinion that indicates the Veteran has PTSD as a result of his active service.  Treatment records show the stressor for this diagnosis is the left foot gunshot wound for which the Veteran is entitled to service connection.  VA has not provided an examination regarding the claim.  The diagnosis by J.G., M.D., and S.I., Ph.D., is presumed to be made in accordance with 38 C.F.R. § 4.125(a); therefore, it is sufficient to support a grant of entitlement to service connection for PTSD.  See Cohen, 10 Vet. App. at 140 (finding that mental health professionals making a PTSD diagnosis "are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis").  The report in-service stressor has clearly been verified, as the Veteran is entitled to service connection for the residuals of a left foot gunshot wound.  Therefore, entitlement to service connection for PTSD is warranted.

Entitlement to Service Connection for Hyperparathyroidism

Service connection may be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

Here, a certified nurse practitioner with West Alabama Nephrology provided an opinion in September 2008 that indicates the Veteran has hyperparathyroidism as a result of his chronic kidney disease.  VA has not provided an examination regarding the claim.  Therefore, the evidence establishes it is at least as likely as not that the Veteran has hyperparathyroidism as a result of a service-connected disability.  As such, service connection for hyperparathyroidism is warranted.

Entitlement to a Higher Initial Rating for Residuals of a Left Foot Gunshot Wound

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation of parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  38 C.F.R. § 4.40.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a body part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.

When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be reviewed in relation to their entire history.  38 C.F.R. § 4.1.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.

Here, the AOJ has rated the residuals of the left foot gunshot wound under Diagnostic Code 5284.  See 38 C.F.R. § 4.72.  Although the wound initially appeared to have resulted in a hammertoe deformity of a single digit, which is typical assigned a noncompensable rating under Diagnostic Code 5282, the disability is ratable on the basis of the function of the foot under Diagnostic Code 5284, as there appears to be pain and swelling affecting the forefoot as a result of the disability and progressive deformity of the foot over the course of time.  This will also avoid any potential prejudice to the Veteran.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992); but cf. Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011) (holding VA may change a diagnostic code when it does not result in severance of service connection); Murray v. Shinseki, 24 Vet. App. 420 (2011) (indicating VA may change a diagnostic code as long as it has not been in effect for 20 years).
Ratings under DC 5284 are warranted where the disabilities are not specifically listed elsewhere in the rating schedule.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  The Veteran's disability includes some conditions listed in the rating schedule, but is not limited to those conditions.  A rating under DC 5284 is therefore appropriate. 

Diagnostic Code 5284 provides a 10 percent rating for moderate foot injuries, a 20 percent rating for moderately severe foot injuries, and a 30 percent rating for severe foot injuries.  A note to Diagnostic Code 5284 states a 40 percent disability rating will be assigned for actual loss of use of the foot.  These ratings equate to the highest schedular ratings available for disabilities affecting a single foot and encompass the totality for symptomatology affecting the foot; therefore, discussion of other potentially applicable diagnostic codes is not warranted.  See generally 38 C.F.R. § 4.72, Diagnostic Codes 5276-84.

An August 1998 VA examiner noted the left foot injury resulted in pain, swelling, and lack of endurance.  The Veteran reported this symptomatology was present with standing or walking, but not at rest.  The examiner estimated functional impairment at five percent.  In January 2000, a VA treating physician noted significant left foot pain.  In January 2001, a VA treating physician noted significant left foot problems that were aggravated by the Veteran favoring his left leg after an October 1999 injury to his right leg.

In September 2001, a private podiatrist noted a painful hammertoe deformity of the left foot that made it difficult for the Veteran to wear shoes comfortably, resulting in a painful gait and limitation of ambulation.  A December 2002 VA examiner noted a mild hallux valgus deformity and a mild claw toe deformity of the third and fourth toes that did not result in functional impairment.  A November 2006 VA examiner described a severe foot injury resulting in significant deformity of the left foot involving several digits

Resolving reasonable doubt in the Veteran's favor, the Board finds a 30 percent rating is warranted under Diagnostic Code, effective January 19, 2001, the date the evidence first shows the left foot injury was significantly aggravated after the injury to the Veteran's right leg.  After this date, the deformity of the Veteran's left foot progressed to the extent the November 2006 VA examiner noted significant deformity of the left foot involving several digits.  This disability has resulted in a painful gait and limitation of ambulation, VA has defined loss of use of a foot as meaning that there remains no useful function other than that would be equally well served by amputation at the site of election.  38 C.F.R. § 4.63 (2015).  There is no medical opinion as to whether the Veteran's foot disability meets this definition.   Again, resolving reasonable doubt in the Veteran's favor his severe foot disability and difficulty with propulsion meet the definition.  

A 40 percent rating is not warranted prior to January 19, 2001 because the evidence does not show the disability had progressed beyond a moderate foot injury prior to that date.  There was limited evidence of functional impairment of the left foot with a hammertoe deformity of a single toe.  Although there was evidence of pain and swelling, this appears to have been precipitated by periods of prolonged standing or walking.  Thus, the increased 30 percent rating is not warranted until January 19, 2001, the date the evidence shows a more advanced foot disability due to aggravation by the right leg injury.  See Fenderson, 12 Vet. App. at 125-26.

A schedular rating higher than 40 percent is precluded by the amputation rule.  38 C.F.R. § 4.68 (2015).  The Board defers consideration of whether referral for an extraschedular consideration is warranted, as the issue of entitlement to TDIU prior to August 31, 2006 is being remanded to the AOJ for additional development and consideration.  See Brambley v. Principi, 14 Vet. App. 20 (2003).

Entitlement to an Earlier Effective Date for Service Connection for Hypertension

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. §3.400(b)(2).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. §3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

The Veteran filed a claim for service connection for hypertension on August 17, 2001.  He first raised the issue during a hearing with the undersigned on that date and submitted a signed statement the same day, noting his intent to file a claim for the disability.  This was more than one year after his separation from service in July 1977.  Thus, the effective date of service connection for hypertension is the date VA received the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. §3.400(b)(2).  The record shows the Veteran had been diagnosed as having hypertension at the time of his initial claim.  Therefore, the effective date of service connection is the date VA received the claim, August 17, 2001, and entitlement to an earlier effective date is not warranted.

Entitlement to an Initial Rating in Excess of 10 Percent for Hypertension

As discussed in more detail below, this decision grants an earlier effective date of March 18, 2003 for the Veteran's kidney condition; therefore, the Board must determine whether an initial rating in excess of 10 percent for hypertension is warranted from August 17, 2001 through March 17, 2003.  After March 17, 2003, hypertension is rated in conjunction with the Veteran's kidney condition until August 31, 2006, the effective date of a 100 percent schedular rating for the kidney, also granted by this decision.  See 38 C.F.R. § 4.115.

The general rating principles noted above are applicable to the initial rating for hypertension.  Hypertension is rated under the rating schedule for the cardiovascular system, 38 C.F.R. § 4.104, Diagnostic Code 7101.  A compensable, 10 percent rating requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  For a 20 percent rating, the evidence must show diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.  Id.  Higher ratings require higher diastolic or systolic pressure readings.  See id.

The evidence of record indicates a rating in excess of 10 percent is not warranted for hypertension from August 17, 2001 through March 17, 2003.  Treatment records from DCH Regional Medical Center in Tuscaloosa, Alabama show several blood pressure readings from this period.  In August 2001, the Veteran's blood pressure was measured at 172/100 and 152/100.  In March 2002, it was 154/98 and 150/106.  In April 2002, it was 150/104.  In June 2002, it was 138/90.  These blood pressure readings confirm hypertension, but they do not suggest a higher rating is warranted for the disability.  The Veteran's diastolic pressure was never measured to be 110 or higher, and his systolic pressure was never measured to be 200 or higher.  A 20 percent rating requires diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.  As there is no evidence the Veteran's blood pressure was measured at these levels during the applicable period, a higher rating is not warranted.

Entitlement to an Earlier Effective Date for Service Connection for a Kidney Condition

As noted in the introduction, the Board finds the essential element of the Veteran's appeal with respect to issues regarding the Veteran's service-connected kidney condition is the effective date of service connection.  The Board has previously referred to this issue as "[e]ntitlement to an initial rating higher than 10 percent, from March 18, 2003 to December 14, 2005, for chronic renal insufficiency with hypertension," even though the AOJ had not yet granted service connection for the kidney condition at this time.  Nevertheless, the Board finds entitlement to service connection for a kidney condition is warranted, effective March 18, 2003, with a 60 percent rating for chronic renal insufficiency with hypertension.

The first evidence regarding a kidney condition is a March 18, 2003 treatment note from a private physician, B.H., M.D., who noted renal insufficiency was present at that time.  A 60 percent rating is warranted for renal dysfunction when there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a.  The Board finds the March 2003 treatment noted constitutes evidence of definite decrease in kidney function, which supports a 60 percent rating under Diagnostic Code 7101.

There is no evidence of record that indicates the Veteran had a kidney condition prior to March 2003.  Although the Veteran filed a claim in August 2001 that indicated his hypertension affected his kidney function, there is no evidence that establishes a kidney disability until March 18, 2003.  The effective date of service connection is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. §3.400(b)(2).  In this case, the evidence establishes the existence of definitive kidney disability on March 18, 2003.  This is the date entitlement arose and the proper effective date of service connection.

Entitlement to a Higher Initial Rating for a Kidney Condition

Prior to this decision, a staged rating was in effect for the Veteran's kidney condition, as it was rated as 60 percent disabling for chronic renal insufficiency with hypertension from December 15, 2005 to January 11, 2009 and 100 percent disabling for end-stage renal disease since January 12, 2009.  As noted above, the Board finds an earlier effective date of March 18, 2003 is warranted for service connection for the disability with the 60 percent rating assigned under 38 C.F.R. § 4.115a.  Thus, a staged rating is still in effect for the disability, and the Board must determine whether a higher initial rating is warranted throughout the appeal period, to include an earlier effective date for the 100 percent assigned for end-stage renal disease.

Under 38 C.F.R. § 4.115a, a 60 percent rating is assigned for renal dysfunction with constant albuminuria with some edema or definite decrease in kidney function or hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is assigned for renal dysfunction with persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg%, or creatinine 4 to 8 mg% or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A maximum 100 percent rating is assigned under 38 C.F.R. § 4.115a for renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following:  persistent edema and albuminuria or BUN more than 80 mg% or creatinine more than 8 mg% or markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a.

The Board finds an earlier effective date of August 31, 2006 is warranted for the 100 percent schedular rating assigned for the kidney disability.  On August 31, 2006, a treating physician assessed the Veteran's kidney disease as stage IV and noted kidney function had worsened when compared with prior treatment records.  A month earlier, in July 2006, the Veteran's kidney disease was assessed as stage III and noted to be relatively stable.  Sonographic evaluation of the kidneys revealed they were of normal size at that time; no renal masses were noted.  June 2006 lab results show the Veteran's BUN was below 40 mg% and creatine was below 4 mg%.  The Board finds the August 31, 2006 treatment note suggestive of renal dysfunction precluding more than sedentary activity due to markedly decreased kidney function; therefore, a 100 percent rating is warranted from that date.  

A rating in excess of 60 percent is not warranted prior to August 31, 2006.  Although there was renal dysfunction, the Veteran's BUN was below 40 mg% and creatine was below 4 mg%.  There is limited evidence the kidney disability resulted in generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion prior to that date.  While not dispositive of the issue, the Veteran was found not to be disabled by the Social Security Administration (SSA) due to the kidney dysfunction during this period; however, SSA deemed the Veteran disabled in August 2006 due to the progression of kidney disease noted above.  The Board finds this evidence reflective of the Veteran's overall state of health due to the service-connected kidney condition.  Thus, a 60 percent rating is warranted for the period prior to August 31, 2006.  

The Board defers consideration of whether referral for an extraschedular consideration is warranted, as the issue of entitlement to TDIU prior to August 31, 2006 is being remanded for additional development.  See Brambley, supra.

Entitlement to an Earlier Effective Date for DEA

Basic eligibility for DEA arises if a Veteran is discharged from service under conditions other than dishonorable and has a permanent total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. § 3.807.  This decision grants a 100 percent schedular rating for the Veteran's chronic service-connected kidney condition, effective August 31, 2006; therefore, entitlement for DEA is warranted from August 31, 2006.  Entitlement to DEA prior to August 31, 2006 will be discussed in the REMAND section below.

ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for hyperparathyroidism is granted.

Entitlement to an initial rating in excess of 10 percent for the residuals of a left foot gunshot wound from December 12, 1997 to January 18, 2001 is denied.

Entitlement to a 40 percent rating for the residuals of a left foot gunshot wound, effective January 19, 2001, is granted.

Entitlement to an effective date prior to August 17, 2001 for the grant of service connection for hypertension is denied.

Entitlement to service connection for a kidney condition with a 60 percent rating for chronic renal insufficiency with hypertension, effective March 18, 2003, and a 100 percent rating, effective August 31, 2006, is granted.

Entitlement to DEA from August 31, 2006 is granted.
REMAND

The Veteran seeks entitlement to service connection for a right eye disability and a bilateral knee disability.  He has not been provided an examination regarding these claims even though there is evidence that suggests the claimed disabilities may be secondary to his service-connected disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The decision above grants entitlement to service connection for PTSD; however, treatment records suggest additional psychiatric diagnoses, namely anxiety disorder, NOS, and depressive disorder, NOS.  VA's duty to assist requires a nexus opinion regarding these additional diagnoses.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, when there is a prior diagnosis during the appeal period, the Board is required to obtain an opinion as to whether the prior diagnosis was made in error or the previously diagnosed condition is in remission.  See Romanowsky v. Shinseki, 26 Vet. App. 303 (2013); 38 C.F.R. § 4.125(b).

The issues of entitlement to TDIU and DEA prior to August 31, 2006 are inextricably intertwined with the service connection claim being remanded, as well as the effective date and initial ratings assigned for PTSD and hyperparathyroidism.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

The earlier effective date of August 31, 2006 for the 100 percent rating assigned for the Veteran's service-connected kidney disability also requires an initial rating for hypertension after this date.  The AOJ should consider this issue in the first instance to ensure the Veteran is afforded due process.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine whether he has a current right eye disability that is at least as likely as not the result of a disease or injury in service, or proximately due to aggravated by a service connected disability, to include, but not limited to, hypertension and hyperparathyroidism.  If the examination report does not address direct service connection, as well as causation and aggravation for secondary service connection, it should be returned to the examiner as inadequate.

The examiner is advised that aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion provided.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner must provide a rationale for the opinion.  If the requested opinion cannot be provided without resorting to speculation, the examiner should provide reasons why this is so, and discuss whether the inability to provide the necessary opinion is due to the absence of evidence or the limits of medical and scientific knowledge.

2.  Schedule the Veteran for an examination to determine whether he has a current left and/or right knee disability that is at least as likely as not the result of a disease or injury in service, or proximately due to aggravated by a service connected disability, to include the service-connected residuals of a left foot gunshot wound.  If the examination report does not address direct service connection, as well as causation and aggravation for secondary service connection, it should be returned to the examiner as inadequate.

The examiner is advised that aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion provided.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner must provide a rationale for the opinion.  If the requested opinion cannot be provided without resorting to speculation, the examiner should provide reasons why this is so, and discuss whether the inability to provide the necessary opinion is due to the absence of evidence or the limits of medical and scientific knowledge.

3.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not that he has a current psychiatric disability, other than PTSD, which was first manifested in service; is otherwise due to a disease or injury during service (including in-service stressors); or is proximately due to, or aggravated by, his service-connected disabilities, including PTSD.

The examiner is advised that aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

If a previously diagnosed, and not yet service-connected psychiatric disability, to include anxiety disorder, NOS, and depressive disorder, NOS, is not found currently, the examiner must address whether the previously diagnosed condition has resolved, or whether the prior diagnosis was made in error.

The examiner must provide a rationale for the opinion.  If the requested opinion cannot be provided without resorting to speculation, the examiner should provide reasons why this is so, and discuss whether the inability to provide the necessary opinion is due to the absence of evidence or the limits of medical and scientific knowledge.

4.  Once the foregoing is completed and effective dates and rating have been assigned for PTSD and hyperparathyroidism, determine whether TDIU, as well as DEA, is warranted prior to August 31, 2006.  

5.  Assign an initial rating for hypertension since August 31, 2006.

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


